Citation Nr: 1140839	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for psychosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2007 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for psychosis and assigned a 10 percent rating, effective July 22, 2007.

In December 2008, the Veteran submitted a statement withdrawing her May 2008 request for a hearing.  Therefore, the Board finds that the hearing request has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.  

In this case, the Veteran was honorably discharged from service due to a psychiatric disability, psychosis, not otherwise specified.  An April 2007 Medical Board Evaluation states that shortly after her induction into service, while traveling to San Antonio to enroll in an English language course, she began to hear whispers around her that someone was going to hurt her.  Upon arrival in San Antonio, she overheard three male soldiers stating that they were going to do something to the women when they arrived.  She began to fear for her life, thinking these men had guns or weapons.  She could not sleep due to fear that someone was going to hurt or kill her.  She began to hear voices and saw a woman staring at her in the night.  Shortly thereafter, she was admitted to a psychiatric hospital and placed on medication.  It was noted that she had no previous psychiatric symptoms or treatment.  Following the hospitalization, the Veteran was determined to suffer from a psychiatric disorder "sufficiently severe enough to preclude her from further active service."  In July 2007, she was discharged from service due to her psychiatric disability.  

Governing regulation provides that when a mental disorder develops in service as a result of a highly stressful event severe enough to bring about the veteran's release from active military service, VA shall assign an evaluation of not less than 50 percent and schedule an examination within the 6-month period following the veteran's discharge to determine whether a change in evaluation is warranted.  38 C.F.R. § 4.129 (2011).  The Board observes that in the September 2007 rating decision on appeal, the RO determined that the Veteran did not meet the above criteria because there was no evidence of trauma or combat while in service.  However, the Board observes that participation in combat, combat-related trauma, or physical trauma, are not prerequisites to satisfy the criteria set out in 38 C.F.R. § 4.129.  Rather, the regulation liberalized such criteria, in that the precursor regulation, 38 C.F.R. § 4.131(1988), provided for such a 50 percent minimum rating only as to psychiatric disorders having their onset due to such events as incidents of battle or enemy action.  By contrast, the revised regulation, effective in 1993, only requires the occurrence of a "highly stressful event" while in service severe enough to bring about the veteran's release from active military service, and such may very well be the case at hand.  Therefore, in finding that consideration of 38 C.F.R. § 4.129 is applicable to the Veteran's claim, a remand is necessary to fully comply with the regulation.  

Specifically, the sole VA examination currently of record is dated in August 2007, and no further examination has been conducted since that time, or, for that matter, within the six month period following separation from service.  In order for the Board to properly and fairly decide the Veteran's claim, a new examination must be conducted to determine the current severity of the Veteran's psychiatric disorder.  In that regard, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281   (1993).  Because four years has passed since the most current examination, the examination is considered to be somewhat stale.  There likely may have been a significant change in the Veteran's condition, and, for these reasons, a new examination is in order.  Furthermore, because the most recent VA treatment records of record are dated only until 2008, more recent records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify any outstanding treatment records concerning her service-connected psychiatric disorder, and to complete an authorization and release for any non-VA providers.  Also, advise the Veteran that she may obtain and submit any such records and clarification if she chooses to do so. 

2.  Thereafter, request copies of any VA treatment records dated since May 2008, as well as any outstanding non-VA records for which proper authorization is received.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran must be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records. 

3.  After all identified, available records have been associated with the claims file, schedule the Veteran for a VA examination to determined the current nature and extent of her service-connected psychiatric disorder, including an evaluation that meets the requirements set forth in 38 C.F.R. § 4.130, Diagnostic Code 9210.  The examiner should review the claims folder and should note that review in the report.  All signs and symptoms of the service-connected psychiatric disorder should be reported in detail.  

After reviewing the applicable treatment records and conducting examination of the Veteran, the examiner should determine the nature and extent of the Veteran's service-connected psychiatric disorder as it appeared to be in January 2008, six months following her separation from service, in light of 38 C.F.R. § 4.129, and in accordance with criteria set out in 38 C.F.R. § 4.130, Diagnostic Code 9210.  The rationale for all opinions must be explained in detail.

The examiner should also describe the impact of the Veteran's current psychiatric disorder on her occupational and social functioning, and specifically opine as to whether the Veteran's service-connected psychiatric disorder renders her unemployable.   

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


